DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s reply received on Feb. 24, 2021 has been entered. Applicant's amendments/remarks have been fully considered. Claims 12 and 13 had been canceled.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The Examiner initiated a telephone interview with Hanjen Yu on May 18, 2021 for this examiner's amendment, and we fundamentally agreed upon the following changes on claims 2-11 and 14-18:

Claim 2 (Currently Amended) The method of powering [[an]]the external device with [[a]]the vehicular battery system, as claimed in claim 1, comprises the steps of:
wherein the auxiliary low-voltage battery is positioned within the electrically-driven vehicle; and
electrically connecting the auxiliary low-voltage battery to the internal output through the power modifier during step (E).

the external device with [[a]]the vehicular battery system, as claimed in claim 2, comprises the steps of:
providing an internal quick-disconnect device; and
electrically connecting the power modifier to the internal output through the internal quick-disconnect device during step (E).

Claim 4 (Currently Amended) The method of powering [[an]]the external device with [[a]]the vehicular battery system, as claimed in claim 1, comprises the steps of:
wherein the auxiliary low-voltage battery is positioned external to the electrically-driven vehicle; and
electrically connecting the auxiliary low-voltage battery to the external output through the power modifier during step (E).

Claim 5 (Currently Amended) The method of powering [[an]]the external device with [[a]]the vehicular battery system, as claimed in claim 4, comprises the steps of:
providing an external quick-disconnect device; and
electrically connecting the power modifier to the external output through the external quick-disconnect device during step (E).

Claim 6 (Currently Amended) The method of powering [[an]]the external device with [[a]]the vehicular battery system, as claimed in claim 1, comprises the steps of:
providing a multi-voltage power supply and a charge controller as the power modifier;

electrically connecting the charge controller in between the multi-voltage power supply and the auxiliary low-voltage battery;
converting a high-voltage direct current (DC) from the high-voltage battery to a low-voltage DC with the multi-voltage power supply; and
supplying the low-voltage DC to the auxiliary low-voltage battery with the charge controller during step (F).

Claim 7 (Currently Amended) The method of powering [[an]]the external device with [[a]]the vehicular battery system, as claimed in claim 6, comprises the steps of:
providing an optimal voltage value of the auxiliary low-voltage battery; 
measuring an actual voltage value of the low-voltage DC with the charge controller;
modifying the low-voltage DC from the actual voltage value into the optimal voltage value with the charge controller; and
supplying the low-voltage DC at the optimal voltage value to the auxiliary low-voltage battery with the charge controller during step (F).

Claim 8 (Currently Amended) The method of powering [[an]]the external device with [[a]]the vehicular battery system, as claimed in claim 6, comprises the steps of:
providing a current inverter;

inverting the low-voltage DC to alternating current (AC) with the current inverter before step (G).

Claim 9 (Currently Amended) The method of powering [[an]]the external device with [[a]]the vehicular battery system, as claimed in claim 6, comprises the steps of:
providing at least one solar panel;
electrically connecting the charge controller to the solar panel; 
converting solar energy into a solar supplemental DC with the solar panel; and 
supplying the solar supplemental DC to the auxiliary low-voltage battery with the charge controller during step (F).

Claim 10 (Currently Amended) The method of powering [[an]]the external device with [[a]]the vehicular battery system, as claimed in claim 9, comprises the steps of:
providing an optimal voltage value of the auxiliary low-voltage battery; 
measuring an actual voltage value of the solar supplemental DC with the charge controller;
modifying the solar supplemental DC from the actual voltage value into the optimal voltage value with the charge controller; and
supplying the solar supplemental DC at the optimal voltage value to the auxiliary low-voltage battery with the charge controller during step (F).

the external device with [[a]]the vehicular battery system, as claimed in claim 1, comprises the steps of:
providing a programmable charger as the power modifier; 
electrically connecting the programmable charger in between the high-voltage battery and the auxiliary low-voltage battery; and
converting a high-voltage DC from the high-voltage battery to a low-voltage DC with the programmable charger before step (F).

Claim 14 (Currently Amended) The method of powering [[an]]the external device with [[a]]the vehicular battery system, as claimed in claim 1, comprises the steps of:
providing the electrical connection from the high-voltage battery to the auxiliary low-voltage battery in the open state;
the wireless communication module of the on/off relay;
prompting to select the closed state with the user controller; 
relaying a selection of the closed state from the user controller to the on/off relay, if the closed state is selected by the user controller; and
toggling the electrical connection from the high-voltage battery to the auxiliary low-voltage battery from the open state to the closed state with the on/off relay.

Claim 15 (Currently Amended) The method of powering [[an]]the external device with [[a]]the vehicular battery system, as claimed in claim 1, comprises the steps of:
providing a battery charge protection system; and


Claim 16 (Currently Amended) The method of powering [[an]]the external device with [[a]]the vehicular battery system, as claimed in claim 15, comprises the steps of:
providing a temperature sensor;
providing a temperature relay with the battery charge protection system, wherein a temperature range is stored on the battery charge protection system;
electrically connecting the temperature sensor in between the high-voltage battery and the auxiliary low-voltage battery;
monitoring a current temperature of the electrical connection from the high-voltage battery to the auxiliary low-voltage battery with the temperature sensor; and 
breaking the electrical connection from the high-voltage battery to the auxiliary low-voltage battery with the temperature relay, if the current temperature is greater than or less than the temperature range.

Claim 17 (Currently Amended) The method of powering [[an]]the external device with [[a]]the vehicular battery system, as claimed in claim 15, comprises the steps of:
providing a voltmeter;
providing a voltage relay with the battery charge protection system, wherein a voltage range is stored on the battery charge protection system;
electrically connecting the voltmeter in between the high-voltage battery and the auxiliary low-voltage battery;

breaking the electrical connection from the high-voltage battery to the auxiliary low-voltage battery with the voltage relay, if the current voltage is greater than or less than the voltage range.

Claim 18 (Currently Amended) The method of powering [[an]]the external device with [[a]]the vehicular battery system, as claimed in claim 1, comprises the steps of:
providing a charge controller as the power modifier; 
electrically connecting the charge controller in between the high-voltage battery and the auxiliary low-voltage battery; and
supplying a low-voltage DC to the auxiliary low-voltage battery with the charge controller during step (F).

Allowable Subject Matter
3.	Claims 1-11 and 14-18 are allowed.
4.	The following is an examiner's statement of reasons for allowance.
Claims 1-11 and 14-18 are allowed because none of the cited reference discloses nor fairly suggests the claimed invention including “…providing a user controller, wherein the user controller is communicably coupled to the on/off relay through a wireless communication module of the on/off relay; prompting to select the open state with the user controller; relaying a selection of the open state from the user controller to the on/off relay, if the open state is selected by the user controller; and 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD TAN whose telephone number is (571)270-7455.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on (571)272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/Richard Tan/
Primary Examiner, Art Unit 2849